Citation Nr: 1731519	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-06 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic arthritis, left knee injury, with chronic anterior ligament insufficiency status postoperative prior to February 18, 2013.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1958 to July 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which in pertinent part, granted service connection for posttraumatic arthritis, left knee injury, with chronic anterior ligament insufficiency, status postoperative, and assigned a 10 percent rating, effective October 30, 2009.  That rating decision also granted a separate evaluation for left knee instability and assigned a 10 percent rating, effective July 13, 2010. 

In October 2012, the Veteran testified during a hearing before a Decision Review Officer (DRO).  A transcript of that hearing is of record.  

In an August 2015 Board decision, the Board denied the issues of entitlement to an initial rating in excess of 10 percent for posttraumatic arthritis, left knee injury, with chronic anterior ligament insufficiency, status postoperative, prior to February 18, 2013 and entitlement to an initial separate evaluation in excess of 10 percent for left knee instability prior to February 18, 2013.   

The Veteran subsequently appealed the August 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 Order, the Court granted the parties' April 2016 Joint Motion for Partial Remand (Joint Motion), vacating the Board's August 2015 decision as to the denial of entitlement to an initial rating in excess of 10 percent for the left knee disability prior to February 18, 2013 and remanded the appeal to the Board for readjudication consistent with the Joint Motion.  The Board's denial of entitlement to an initial separate evaluation in excess of 10 percent for left knee instability prior to February 18, 2013 was not disturbed in the Court's April 2016 Order; accordingly, entitlement to an initial separate evaluation in excess of 10 percent for left knee instability is not before the Board.  

In September 2016, the Board granted a separate initial 10 percent rating for residual symptoms from removal of left knee semilunar cartilage, and remanded the issue of entitlement to an initial rating in excess of 10 percent for posttraumatic arthritis, left knee injury, with chronic anterior ligament insufficiency status postoperative prior to February 18, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development must be conducted before the Board can adjudicate the issue on appeal.  The April 2016 Joint Motion determined that the August 2015 Board decision did not provide an adequate discussion addressing the Veteran's report of flare-ups as to his left knee as reflected in the November 2012 VA examination report.  Specifically, the Veteran described his left knee flare-ups as "associated with body positioning and knee movement" and that such were precipitated by "squatting or kneeling, walking up or down the [stairs] or inclines, walking over uneven terrain, standing for greater than 15 minutes, walking for greater than 1/4  mile . . . ."  See November 2012 VA examination report.  The parties agreed that a remand was necessary for an adequate discussion as to whether the Veteran's flare-ups warranted an increased rating for the service-connected arthritis of the left knee and to consider whether a new medical examination or an addendum opinion was necessary in this regard.

A medical opinion was obtained in March 2017 regarding the extent of the Veteran's additional functional limitation during periods of flare-ups; however, it appears that the examiner provided an opinion regarding the current state of the Veteran's additional loss during flare-ups, particularly since his total knee replacement in 2013.  The issue on appeal is specifically limited to the period prior to the Veteran's total knee replacement.  Accordingly, the Board finds that an addendum medical opinion should be obtained regarding the extent of the Veteran's additional functional limitation for the period prior to the Veteran's total knee replacement (October 30, 2009 to February 18, 2013).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate efforts to obtain an addendum medical opinion from the examiner that performed the March 2017 VA examination (or another qualified VA examiner if the previous examiner is unavailable).  The examiner is requested again to review the claims file, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

The examiner is asked to retrospectively provide an opinion, to the extent possible, on the degree of the Veteran's additional functional limitation of his left knee during periods of flare-ups during the period from October 30, 2009 to February 18, 2013.  The examiner should fully describe the severity of such functional limitation, if any, and indicate whether such functional limitation resulted in additional degrees of limited motion, if possible.  

The examiner is asked to specifically discuss the findings of the November 2012 VA examination report.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks as to why such is the case.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

2. After undertaking any additional development deemed appropriate, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

